UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22648 Aspiriant Global Equity Trust (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of principal executive offices) ( Zip code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 806-4000 Date of fiscal year end: Feb 28 Date of reporting period: July 1, 2012 – June 30, 2013 Item 1. Proxy Voting Record The following is the proxy voting record of the Aspiriant Risk-Managed Global Equity Fund, a series of Aspiriant Global Equity Trust, for the year ended June 30, 2013. Oversea-Chinese Banking Corp. Ltd. Meeting Date: 25-Apr-13 Record Date: Country: Singapore Meeting Type: Annual Security ID: Y64248209 Ticker: O39 CUSIP: Y64248209 ISIN: SG1S04926220 SEDOL: B0F9V20 Shares Voted: 9,000 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Adopt Financial Statements and Directors' and Auditors' Reports Mgmt For For 2a Elect Cheong Choong Kong as Director Mgmt For For 2b Elect Lee Seng Wee as Director Mgmt For For 3a Elect David Conner as Director Mgmt For For 3b Elect Lee Tih Shih as Director Mgmt For For 3c Elect Pramukti Surjaudaja as Director Mgmt For For 3d Elect Neo Boon Siong as Director Mgmt For For 4 Approve Final Dividend Mgmt For For 5a Approve Directors' Fees Mgmt For For 5b Approve Issuance of 6,000 Shares to Each Non-Executive Director for the Year Ended Dec. 31, 2012 Mgmt For For 6 Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 7a Approve Issuance of Equity or Equity-Linked Securities with Preemptive Rights Mgmt For For 7b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For For 8 Approve Issuance of Shares and Grant of Awards Pursuant to the OCBC Share Option Scheme 2001 and OCBC Employee Share Purchase Plan Mgmt For For 9 Approve Issuance of Shares Pursuant to the Oversea-Chinese Banking Corporation Limited Scrip Dividend Scheme Mgmt For For DBS Group Holdings Ltd. Meeting Date: 29-Apr-13 Record Date: Country: Singapore Meeting Type: Annual Security ID: Y20246107 Ticker: D05 CUSIP: Y20246107 ISIN: SG1L01001701 SEDOL: 6175203 Shares Voted: 8,000 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Adopt Financial Statements and Directors' and Auditors' Reports Mgmt For For 2 Declare Final Dividend Per Ordinary Share Mgmt For For 3 Declare Final Dividend Per Non-Voting Redeemable Convertible Preference Share Mgmt For For 4 Approve Directors' Remuneration Mgmt For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 6 Elect Danny Teoh Leong Kay as Director Mgmt For For 7 Elect Euleen Goh Yiu Kiang as Director Mgmt For For 8 Elect Andre Sekulic as Director Mgmt For For 9 Elect Woo Foong Pheng as Director Mgmt For For 10 Approve Grant of Awards and Issue of Shares Pursuant to the DBSH Share Option Plan and DBSH Share Plan Mgmt For Against 11 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Mgmt For For 12 Approve Issuance of Shares and Non-Voting Redeemable Convertible Preference Shares under the DBSH Scrip Dividend Scheme for the Final Dividends for the Year Ended Dec. 31, 2012 Mgmt For For 13 Approve Issuance of Shares and Non-Voting Redeemable Convertible Preference Shares under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2013 Mgmt For For ThromboGenics NV Meeting Date: 07-May-13 Record Date: 23-Apr-13 Country: Belgium Meeting Type: Annual Security ID: B91707107 Ticker: THR CUSIP: B91707107 ISIN: BE0003846632 SEDOL: B18S7K1 Shares Voted: 207 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Annual Meeting Mgmt 1 Receive Directors' and Auditors' Reports (Non-Voting) Mgmt 2 Approve Remuneration Report Mgmt For Against 3 Adopt Financial Statements and Allocation of Income Mgmt For For 4 Approve Discharge of Directors Mgmt For For 5 Approve Discharge of Auditors Mgmt For For 6 Reelect VIZIPHAR Biosciences, Permanently Represented by GustaafVan Reet, and LUGOST BVBA, Permanently Represented by Luc Philips, as Director (Bundled) Mgmt For For 7 Receive Announcements Re: Proposal to Reappoint Auditor Under Item 8 Mgmt 8 Ratify BDO Bedrijfsrevisoren, Permanently Represented by Bert Kegels, as Auditors and Approve Auditors' Remuneration Mgmt For For 9 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Mgmt For For Adidas AG Meeting Date: 08-May-13 Record Date: Country: Germany Meeting Type: Annual Security ID: D0066B185 Ticker: ADS CUSIP: D0066B102 ISIN: DE000A1EWWW0 SEDOL: 4031976 Shares Voted: 0 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt 2 Approve Allocation of Income and Dividends of EUR 1.35 per Share Mgmt For Do Not Vote 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For Do Not Vote 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For Do Not Vote 5 Approve Amendments of Affiliation Agreements with Subsidiaries Mgmt For Do Not Vote 6 Approve Creation of EUR 50 Million Pool of Capital with Preemptive Rights Mgmt For Do Not Vote 7 Approve Creation of EUR 25 Million Pool of Capital without Preemptive Rights Mgmt For Do Not Vote 8 Approve Creation of EUR 20 Million Pool of Capital with Partial Exclusion of Preemptive Rights Mgmt For Do Not Vote 9 Ratify KPMG AG as Auditors for Fiscal 2013 Mgmt For Do Not Vote Swire Pacific Limited Meeting Date: 09-May-13 Record Date: 03-May-13 Country: Hong Kong Meeting Type: Annual Security ID: Y83310105 Ticker: 00019 CUSIP: Y83310105 ISIN: HK0019000162 SEDOL: 6867748 Shares Voted: 1,500 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect P A Johansen as Director Mgmt For For 1b Elect J R Slosar as Director Mgmt For Against 1c Elect R W M Lee as Director Mgmt For For 1d Elect J B Rae-Smith as Director Mgmt For Against 2 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 3 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against 5 Change Company Name Mgmt For For Buzzi Unicem Spa Meeting Date: 10-May-13 Record Date: 30-Apr-13 Country: Italy Meeting Type: Annual/Special Security ID: T2320M109 Ticker: BZU CUSIP: T2320M109 ISIN: IT0001347308 SEDOL: 5782206 Shares Voted: 1,691 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ordinary Business Mgmt 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Mgmt For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Mgmt For For 3 Approve Remuneration Report Mgmt For Against Extraordinary Business Mgmt 1 Amend Company Bylaws Mgmt For For Unibet Group PLC Meeting Date: 14-May-13 Record Date: 03-May-13 Country: Malta Meeting Type: Annual Security ID: X9415A101 Ticker: UNIB CUSIP: X9415A101 ISIN: SE0001835588 SEDOL: B1GDH86 Shares Voted: 1,931 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Annual Meeting Mgmt a Accept Financial Statements and Statutory Reports Mgmt For For b Approve Remuneration Report Mgmt For For c Fix Number of Directors Mgmt For For d Approve Director Remuneration Mgmt For For e Re-elect Kristofer Arwin as Director Mgmt For For f Re-elect Peter Boggs as Director Mgmt For For g Re-elect Nigel Cooper as Director Mgmt For For h Re-elect Peter Lindell as Director Mgmt For For i Re-elect Stefan Lundborg as Director Mgmt For For j Re-elect Anders Storm as Director Mgmt For For k Appoint Board Chairman Mgmt For For l Appoint Members of Nomination Committee Mgmt For For m Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt For For n Resolve on Guidelines for Remuneration and Other Terms of Employment of Senior Management ; Approve Stock Option Plan Mgmt For Against o Amend Company Bylaws Mgmt For For p Approve Share Buyback Mgmt For For q Approve Capital Increase to Service Stock Option Plan Mgmt For Against r Issue Shares in Connection with Acquisition Mgmt For For John Wood Group plc Meeting Date: 15-May-13 Record Date: 13-May-13 Country: United Kingdom Meeting Type: Annual Security ID: G9745T118 Ticker: WG. CUSIP: G9745T100 ISIN: GB00B5N0P849 SEDOL: B5N0P84 Shares Voted: 2,349 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports Mgmt For For 2 Approve Final Dividend Mgmt For For 3 Approve Remuneration Report Mgmt For For 4 Re-elect Allister Langlands as Director Mgmt For Abstain 5 Re-elect Bob Keiller as Director Mgmt For For 6 Re-elect Alan Semple as Director Mgmt For For 7 Re-elect Mike Straughen as Director Mgmt For For 8 Elect Mark Dobler as Director Mgmt For For 9 Elect Robin Watson as Director Mgmt For For 10 Re-elect Ian Marchant as Director Mgmt For For 11 Re-elect Michel Contie as Director Mgmt For For 12 Re-elect Neil Smith as Director Mgmt For For 13 Re-elect Jeremy Wilson as Director Mgmt For For 14 Re-elect David Woodward as Director Mgmt For For 15 Elect Thomas Botts as Director Mgmt For For 16 Elect Mary Shafer-Malicki as Director Mgmt For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For 18 Authorise Board to Fix Remuneration of Auditors Mgmt For For 19 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For 20 Approve Long Term Plan Mgmt For For 21 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For 22 Authorise Market Purchase of Ordinary Shares Mgmt For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For LyondellBasell Industries NV Meeting Date: 22-May-13 Record Date: 24-Apr-13 Country: Netherlands Meeting Type: Annual Security ID: N53745100 Ticker: LYB CUSIP: N/A ISIN: NL0009434992 SEDOL: B3SPXZ3 Shares Voted: 16,300 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Jacques Aigrain Mgmt For For Elect Director Scott M. Kleinman Mgmt For For Elect Director Bruce A. Smith Mgmt For For 2 Adopt Financial Statements and Statutory Reports Mgmt For For 3 Approve Discharge of Management Board Mgmt For For 4 Approve Discharge of Supervisory Board Mgmt For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For 6 Ratify PricewaterhouseCoopers as Auditors Mgmt For For 7 Approve Remuneration of Supervisory Board Mgmt For For 8 Approve Dividends of USD 4.20 Per Share Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Mgmt For For 12 Amend Articles of Association Mgmt For For AAC Technologies Holdings Inc. Meeting Date: 23-May-13 Record Date: 20-May-13 Country: Hong Kong Meeting Type: Annual Security ID: G2953R114 Ticker: 02018 CUSIP: G2953L109 ISIN: KYG2953R1149 SEDOL: B85LKS1 Shares Voted: 6,500 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports Mgmt For For 2 Declare Final Dividend Mgmt For For 3a Elect Ingrid Chunyuan Wu as Director Mgmt For For 3b Elect Koh Boon Hwee as Director Mgmt For For 3c Elect Chang Carmen I-Hua as Director Mgmt For For 3d Authorize Board to Fix Remuneration of Directors Mgmt For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For 7 Authorize Reissuance of Repurchased Shares Mgmt For Against HFF, Inc. Meeting Date: 23-May-13 Record Date: 17-Apr-13 Country: USA Meeting Type: Annual Security ID: 40418F108 Ticker: HF CUSIP: 40418F108 ISIN: US40418F1084 SEDOL: B1Q1RT1 Shares Voted: 800 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Deborah H. McAneny Mgmt For For Elect Director John H. Pelusi, Jr. Mgmt For For Elect Director Steven E. Wheeler Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For MagnaChip Semiconductor Corporation Meeting Date: 29-May-13 Record Date: 11-Apr-13 Country: USA Meeting Type: Annual Security ID: 55933J203 Ticker: MX CUSIP: 55933J203 ISIN: US55933J2033 SEDOL: B3VBFJ6 Shares Voted: 7,600 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Randal Klein Mgmt For For Elect Director Nader Tavakoli Mgmt For For 2 Ratify Auditors Mgmt For For FleetCor Technologies, Inc. Meeting Date: 30-May-13 Record Date: 12-Apr-13 Country: USA Meeting Type: Annual Security ID: 339041105 Ticker: FLT CUSIP: 339041105 ISIN: US3390411052 SEDOL: B4R28B3 Shares Voted: 400 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Ronald F. Clarke Mgmt For Withhold Elect Director Richard Macchia Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against Silgan Holdings Inc. Meeting Date: 03-Jun-13 Record Date: 19-Apr-13 Country: USA Meeting Type: Annual Security ID: 827048109 Ticker: SLGN CUSIP: 827048109 ISIN: US8270481091 SEDOL: 2809324 Shares Voted: 800 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director R. Philip Silver Mgmt For Withhold Elect Director William C. Jennings Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Ares Capital Corporation Meeting Date: 04-Jun-13 Record Date: 11-Apr-13 Country: USA Meeting Type: Annual Security ID: 04010L103 Ticker: ARCC CUSIP: 04010L103 ISIN: US04010L1035 SEDOL: B032FN0 Shares Voted: 10,100 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Frank E. O'Bryan Mgmt For For Elect Director Antony P. Ressler Mgmt For For Elect Director Eric B. Siegel Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Issuance of Shares Below Net Asset Value (NAV) Mgmt For For LifePoint Hospitals, Inc. Meeting Date: 04-Jun-13 Record Date: 12-Apr-13 Country: USA Meeting Type: Annual Security ID: 53219L109 Ticker: LPNT CUSIP: 53219L109 ISIN: US53219L1098 SEDOL: 2413037 Shares Voted: 700 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Gregory T. Bier Mgmt For Withhold Elect Director DeWitt Ezell, Jr. Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Approve Omnibus Stock Plan Mgmt For For Ramco-Gershenson Properties Trust Meeting Date: 04-Jun-13 Record Date: 11-Apr-13 Country: USA Meeting Type: Annual Security ID: 751452202 Ticker: RPT CUSIP: 751452202 ISIN: US7514522025 SEDOL: 2722777 Shares Voted: 9,300 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Stephen R. Blank Mgmt For For Elect Director Dennis Gershenson Mgmt For For Elect Director Arthur H. Goldberg Mgmt For For Elect Director Robert A. Meister Mgmt For For Elect Director David J. Nettina Mgmt For For Elect Director Matthew L. Ostrower Mgmt For For Elect Director Joel M. Pashcow Mgmt For For Elect Director Mark K. Rosenfeld Mgmt For For Elect Director Michael A. Ward Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Arlington Asset Investment Corp. Meeting Date: 06-Jun-13 Record Date: 16-Apr-13 Country: USA Meeting Type: Annual Security ID: 041356205 Ticker: AI CUSIP: 041356205 ISIN: US0413562051 SEDOL: 2516817 Shares Voted: 8,800 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Eric F. Billings Mgmt For For Elect Director Daniel J. Altobello Mgmt For For Elect Director Daniel E. Berce Mgmt For For Elect Director David W. Faeder Mgmt For For Elect Director Peter A. Gallagher Mgmt For For Elect Director Ralph S. Michael, III Mgmt For For Elect Director J. Rock Tonkel, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Starz Meeting Date: 06-Jun-13 Record Date: 17-Apr-13 Country: USA Meeting Type: Annual Security ID: 85571Q102 Ticker: STRZA CUSIP: N/A ISIN: N/A SEDOL: N/A Shares Voted: 7,100 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Gregory B. Maffei Mgmt For Withhold Elect Director Irving L. Azoff Mgmt For For Elect Director Susan M. Lyne Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Charter to Recapitalize the Company by Deleting Provisions Relating to the Company's Capital and Starz Tracking Stock Groups Mgmt For For 5 Authorize a New Class of Common Stock Mgmt For For 6 Reclassify Each Share of Each Series of the Company's Existing Liberty Capital Common Stock Into One Share of the Corresponding Series of the Company's Common Stock Mgmt For For 7 Amend Charter to Make Certain Conforming Changes that Will be Necessary as a Result of the Charter Proposals Mgmt For For 8 Ratify Auditors Mgmt For For Vonage Holdings Corp. Meeting Date: 06-Jun-13 Record Date: 12-Apr-13 Country: USA Meeting Type: Annual Security ID: 92886T201 Ticker: VG CUSIP: 92886T201 ISIN: US92886T2015 SEDOL: B15JLG1 Shares Voted: 13,300 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Michael A. Krupka Mgmt For Withhold Elect Director David C. Nagel Mgmt For For Elect Director Margaret M. Smyth Mgmt For For 2 Ratify Recent Election of one Class III Director Mgmt For For 3 Ratify Auditors Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For Against 5 Amend NOL Rights Plan (NOL Pill) Mgmt For For Wal-Mart Stores, Inc. Meeting Date: 07-Jun-13 Record Date: 11-Apr-13 Country: USA Meeting Type: Annual Security ID: 931142103 Ticker: WMT CUSIP: 931142103 ISIN: US9311421039 SEDOL: 2936921 Shares Voted: 6,300 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Director Aida M. Alvarez Mgmt For For 1b Elect Director James I. Cash, Jr. Mgmt For For 1c Elect Director Roger C. Corbett Mgmt For For 1d Elect Director Douglas N. Daft Mgmt For For 1e Elect Director Michael T. Duke Mgmt For Against 1f Elect Director Timothy P. Flynn Mgmt For For 1g Elect Director Marissa A. Mayer Mgmt For For 1h Elect Director Gregory B. Penner Mgmt For For 1i Elect Director Steven S. Reinemund Mgmt For For 1j Elect Director H. Lee Scott, Jr. Mgmt For For 1k Elect Director Jim C. Walton Mgmt For For 1l Elect Director S. Robson Walton Mgmt For Against 1m Elect Director Christopher J. Williams Mgmt For Against 1n Elect Director Linda S. Wolf Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Amend Bylaws Call Special Meetings SH Against For 6 Stock Retention/Holding Period SH Against For 7 Require Independent Board Chairman SH Against For 8 Disclosure of Recoupment Activity from Senior Officers SH Against For News Corporation Meeting Date: 11-Jun-13 Record Date: 19-Apr-13 Country: USA Meeting Type: Special Security ID: 65248E104 Ticker: NWS CUSIP: 65248E104 ISIN: US65248E1047 SEDOL: B03DQ41 Shares Voted: 17,600 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Amend Certificate of Incorporation Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions Mgmt For For 2 Amend Certificate of Incorporation Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares Mgmt For For Santarus, Inc. Meeting Date: 11-Jun-13 Record Date: 15-Apr-13 Country: USA Meeting Type: Annual Security ID: 802817304 Ticker: SNTS CUSIP: 802817304 ISIN: US8028173040 SEDOL: 2303105 Shares Voted: 7,900 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Daniel D. Burgess Mgmt For For Elect Director Michael G. Carter Mgmt For For Elect Director Alessandro E. Della Cha Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Ratify Auditors Mgmt For For Celgene Corporation Meeting Date: 12-Jun-13 Record Date: 17-Apr-13 Country: USA Meeting Type: Annual Security ID: 151020104 Ticker: CELG CUSIP: 151020104 ISIN: US1510201049 SEDOL: 2182348 Shares Voted: 1,400 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Robert J. Hugin Mgmt For For Elect Director Richard Barker Mgmt For For Elect Director Michael D. Casey Mgmt For For Elect Director Carrie S. Cox Mgmt For For Elect Director Rodman L. Drake Mgmt For For Elect Director Michael A. Friedman Mgmt For For Elect Director Gilla Kaplan Mgmt For For Elect Director James J. Loughlin Mgmt For For Elect Director Ernest Mario Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Stock Retention/Holding Period SH Against For Crocs, Inc. Meeting Date: 12-Jun-13 Record Date: 16-Apr-13 Country: USA Meeting Type: Annual Security ID: 227046109 Ticker: CROX CUSIP: 227046109 ISIN: US2270461096 SEDOL: B0T7Z62 Shares Voted: 3,100 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Raymond D. Croghan Mgmt For Withhold Elect Director Peter A. Jacobi Mgmt For For Elect Director Doreen A. Wright Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Mentor Graphics Corporation Meeting Date: 12-Jun-13 Record Date: 22-Apr-13 Country: USA Meeting Type: Annual Security ID: 587200106 Ticker: MENT CUSIP: 587200106 ISIN: US5872001061 SEDOL: 2578033 Shares Voted: 4,300 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Keith L. Barnes Mgmt For For Elect Director Peter L. Bonfield Mgmt For For Elect Director Gregory K. Hinckley Mgmt For For Elect Director J. Daniel McCranie Mgmt For For Elect Director Kevin C. McDonough Mgmt For For Elect Director Patrick B. McManus Mgmt For For Elect Director Walden C. Rhines Mgmt For For Elect Director David S. Schechter Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Require a Majority Vote for the Election of Directors SH None For 4 Ratify Auditors Mgmt For For Summit Hotel Properties, Inc. Meeting Date: 12-Jun-13 Record Date: 26-Apr-13 Country: USA Meeting Type: Annual Security ID: 866082100 Ticker: INN CUSIP: 866082100 ISIN: US8660821005 SEDOL: B3M7R64 Shares Voted: 4,200 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Kerry W. Boekelheide Mgmt For For Elect Director Daniel P. Hansen Mgmt For For Elect Director Bjorn R. L. Hanson Mgmt For For Elect Director David S. Kay Mgmt For For Elect Director Thomas W. Storey Mgmt For For Elect Director Wayne W. Wielgus Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Cray Inc. Meeting Date: 13-Jun-13 Record Date: 11-Apr-13 Country: USA Meeting Type: Annual Security ID: 225223304 Ticker: CRAY CUSIP: 225223304 ISIN: US2252233042 SEDOL: B16NWY7 Shares Voted: 7,300 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Prithviraj (Prith) Banerjee Mgmt For For Elect Director John B. Jones, Jr. Mgmt For For Elect Director Stephen C. Kiely Mgmt For For Elect Director Frank L. Lederman Mgmt For For Elect Director Sally G. Narodick Mgmt For For Elect Director Daniel C. Regis Mgmt For For Elect Director Stephen C. Richards Mgmt For For Elect Director Peter J. Ungaro Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For CVR Energy, Inc. Meeting Date: 13-Jun-13 Record Date: 15-Apr-13 Country: USA Meeting Type: Annual Security ID: 12662P108 Ticker: CVI CUSIP: 12662P108 ISIN: US12662P1084 SEDOL: B23PS12 Shares Voted: 1,400 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Bob G. Alexander Mgmt For For Elect Director SungHwan Cho Mgmt For Withhold Elect Director Carl C. Icahn Mgmt For Withhold Elect Director Vincent J. Intrieri Mgmt For Withhold Elect Director John J. Lipinski Mgmt For Withhold Elect Director Samuel Merksamer Mgmt For Withhold Elect Director Stephen Mongillo Mgmt For For Elect Director Daniel A. Ninivaggi Mgmt For Withhold Elect Director James M. Strock Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For EMCOR Group, Inc. Meeting Date: 13-Jun-13 Record Date: 18-Apr-13 Country: USA Meeting Type: Annual Security ID: 29084Q100 Ticker: EME CUSIP: 29084Q100 ISIN: US29084Q1004 SEDOL: 2474164 Shares Voted: 1,100 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Stephen W. Bershad Mgmt For For Elect Director David A.B. Brown Mgmt For For Elect Director Larry J. Bump Mgmt For For Elect Director Albert Fried, Jr. Mgmt For For Elect Director Anthony J. Guzzi Mgmt For For Elect Director Richard F. Hamm, Jr. Mgmt For For Elect Director David H. Laidley Mgmt For For Elect Director Frank T. MacInnis Mgmt For For Elect Director Jerry E. Ryan Mgmt For For Elect Director Michael T. Yonker Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Ratify Auditors Mgmt For For EPAM Systems, Inc. Meeting Date: 13-Jun-13 Record Date: 15-Apr-13 Country: USA Meeting Type: Annual Security ID: 29414B104 Ticker: EPAM CUSIP: 29414B104 ISIN: US29414B1044 SEDOL: B44Z3T8 Shares Voted: 1,600 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Karl Robb Mgmt For For Elect Director Richard Michael Mayoras Mgmt For For 2 Ratify Auditors Mgmt For For SOCO International plc Meeting Date: 13-Jun-13 Record Date: 11-Jun-13 Country: United Kingdom Meeting Type: Annual Security ID: G8248C127 Ticker: SIA CUSIP: G8248C101 ISIN: GB00B572ZV91 SEDOL: B572ZV9 Shares Voted: 1,351 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports Mgmt For For 2 Approve Remuneration Report Mgmt For For 3 Re-elect Rui de Sousa as Director Mgmt For For 4 Re-elect Edward Story as Director Mgmt For For 5 Re-elect Roger Cagle as Director Mgmt For For 6 Re-elect Michael Johns as Director Mgmt For For 7 Re-elect Olivier Barbaroux as Director Mgmt For For 8 Re-elect Robert Cathery as Director Mgmt For For 9 Re-elect Ettore Contini as Director Mgmt For For 10 Re-elect John Norton as Director Mgmt For Against 11 Re-elect Antonio Monteiro as Director Mgmt For For 12 Re-elect Michael Watts as Director Mgmt For For 13 Elect Cynthia Cagle as Director Mgmt For For 14 Reappoint Deloitte LLP as Auditors Mgmt For For 15 Authorise Board to Fix Remuneration of Auditors Mgmt For For 16 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For 17 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For 18 Authorise Market Purchase of Ordinary Shares Mgmt For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For United Online, Inc. Meeting Date: 13-Jun-13 Record Date: 19-Apr-13 Country: USA Meeting Type: Annual Security ID: 911268100 Ticker: UNTD CUSIP: 911268100 ISIN: US9112681005 SEDOL: 2801126 Shares Voted: 14,000 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Robert Berglass Mgmt For For Elect Director Kenneth L. Coleman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For PetSmart, Inc. Meeting Date: 14-Jun-13 Record Date: 17-Apr-13 Country: USA Meeting Type: Annual Security ID: 716768106 Ticker: PETM CUSIP: 716768106 ISIN: US7167681060 SEDOL: 2686107 Shares Voted: 1,700 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Director Angel Cabrera Mgmt For For 1b Elect Director Rita V. Foley Mgmt For For 1c Elect Director Rakesh Gangwal Mgmt For For 1d Elect Director Joseph S. Hardin, Jr. Mgmt For For 1e Elect Director Gregory P. Josefowicz Mgmt For For 1f Elect Director Richard K. Lochridge Mgmt For For 1g Elect Director Robert F. Moran Mgmt For For 1h Elect Director Barbara Munder Mgmt For For 1i Elect Director Thomas G. Stemberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Signet Jewelers Limited Meeting Date: 14-Jun-13 Record Date: 12-Apr-13 Country: Bermuda Meeting Type: Annual Security ID: G81276100 Ticker: SIG CUSIP: G81276100 ISIN: BMG812761002 SEDOL: B3C9VJ1 Shares Voted: 5,300 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Dale W. Hilpert as Director Mgmt For For 1b Elect H. Todd Stitzer as Director Mgmt For For 1c Elect Marianne Parrs as Director Mgmt For For 1d Elect Michael W. Barnes as Director Mgmt For For 1e Elect Russell Walls as Director Mgmt For For 1f Elect Thomas Plaskett as Director Mgmt For For 1g Elect Virginia Drosos as Director Mgmt For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Krispy Kreme Doughnuts, Inc. Meeting Date: 18-Jun-13 Record Date: 12-Apr-13 Country: USA Meeting Type: Annual Security ID: 501014104 Ticker: KKD CUSIP: 501014104 ISIN: US5010141043 SEDOL: 2576811 Shares Voted: 9,800 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Charles A. Blixt Mgmt For Withhold Elect Director Lynn Crump-Caine Mgmt For Withhold Elect Director Robert S. McCoy, Jr. Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Amend Securities Transfer Restrictions Mgmt For Against 4 Ratify Auditors Mgmt For For PharMerica Corporation Meeting Date: 18-Jun-13 Record Date: 22-Apr-13 Country: USA Meeting Type: Annual Security ID: 71714F104 Ticker: PMC CUSIP: 71714F104 ISIN: US71714F1049 SEDOL: B23CN96 Shares Voted: 6,400 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Gregory S. Weishar Mgmt For For Elect Director W. Robert Dahl, Jr. Mgmt For For Elect Director Frank E. Collins Mgmt For For Elect Director Thomas P. Mac Mahon Mgmt For For Elect Director Marjorie W. Dorr Mgmt For For Elect Director Thomas P. Gerrity Mgmt For For Elect Director Robert A. Oakley Mgmt For For Elect Director Geoffrey G. Meyers Mgmt For For Elect Director Patrick G. LePore Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Sabra Health Care REIT, Inc. Meeting Date: 19-Jun-13 Record Date: 22-Apr-13 Country: USA Meeting Type: Annual Security ID: 78573L106 Ticker: SBRA CUSIP: 78573L106 ISIN: US78573L1061 SEDOL: B5NLBP6 Shares Voted: 4,400 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Director Craig A. Barbarosh Mgmt For For 1b Elect Director Robert A. Ettl Mgmt For For 1c Elect Director Michael J. Foster Mgmt For For 1d Elect Director Richard K. Matros Mgmt For For 1e Elect Director Milton J. Walters Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Best Buy Co., Inc. Meeting Date: 20-Jun-13 Record Date: 22-Apr-13 Country: USA Meeting Type: Annual Security ID: 086516101 Ticker: BBY CUSIP: 086516101 ISIN: US0865161014 SEDOL: 2094670 Shares Voted: 4,800 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Director Bradbury H. Anderson Mgmt For For 1b Elect Director Sanjay Khosla Mgmt For For 1c Elect Director Allen U. Lenzmeier Mgmt For Against 1d Elect Director Hatim A. Tyabji Mgmt For For 1e Elect Director Russell P. Fradin Mgmt For For 1f Elect Director Hubert Joly Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Declassify the Board of Directors Mgmt For For Orthofix International N.V. Meeting Date: 20-Jun-13 Record Date: 26-Apr-13 Country: Curacao Meeting Type: Annual Security ID: N6748L102 Ticker: OFIX CUSIP: N6748L102 ISIN: ANN6748L1027 SEDOL: 2644547 Shares Voted: 3,100 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director James F. Gero Mgmt For For Elect Director Guy J. Jordan Mgmt For For Elect Director Michael R. Mainelli Mgmt For For Elect Director Bradley R. Mason Mgmt For For Elect Director Maria Sainz Mgmt For For Elect Director Davey S. Scoon Mgmt For For Elect Director Walter P. von Wartburg Mgmt For For Elect Director Kenneth R. Weisshaar Mgmt For For 2 Accept Financial Statements and Statutory Reports (Voting) Mgmt For For 3 Ratify Ernst & Young LLP as Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Rite Aid Corporation Meeting Date: 20-Jun-13 Record Date: 29-Apr-13 Country: USA Meeting Type: Annual Security ID: 767754104 Ticker: RAD CUSIP: 767754104 ISIN: US7677541044 SEDOL: 2740809 Shares Voted: 14,800 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Director John T. Standley Mgmt For For 1b Elect Director Joseph B. Anderson, Jr. Mgmt For For 1c Elect Director Bruce G. Bodaken Mgmt For For 1d Elect Director Francois J. Coutu Mgmt For For 1e Elect Director David R. Jessick Mgmt For For 1f Elect Director Michael N. Regan Mgmt For For 1g Elect Director Marcy Syms Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Adopt Anti Gross-up Policy SH Against For 5 Consider Stockholder Proposal Relating to the Relationships of Directors SH Against Against GameStop Corp. Meeting Date: 25-Jun-13 Record Date: 02-May-13 Country: USA Meeting Type: Annual Security ID: 36467W109 Ticker: GME CUSIP: 36467W109 ISIN: US36467W1099 SEDOL: B0LLFT5 Shares Voted: 15,600 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director JeromeL. Davis Mgmt For For Elect Director R. Richard Fontaine Mgmt For For Elect Director Steven R. Koonin Mgmt For For Elect Director Stephanie M. Shern Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Declassify the Board of Directors Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For For Sprint Nextel Corporation Meeting Date: 25-Jun-13 Record Date: 18-Apr-13 Country: USA Meeting Type: Special Security ID: 852061100 Ticker: S CUSIP: 852061100 ISIN: US8520611000 SEDOL: 2922447 Shares Voted: 8,500 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Approve Merger Agreement Mgmt For For 2 Advisory Vote on Golden Parachutes Mgmt For For 3 Adjourn Meeting Mgmt For For Yahoo! Inc. Meeting Date: 25-Jun-13 Record Date: 26-Apr-13 Country: USA Meeting Type: Annual Security ID: 984332106 Ticker: YHOO CUSIP: 984332106 ISIN: US9843321061 SEDOL: 2986539 Shares Voted: 16,400 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director John D. Hayes Mgmt For For Elect Director Susan M. James Mgmt For For Elect Director Max R. Levchin Mgmt For For Elect Director Peter Liguori Mgmt For For Elect Director Daniel S. Loeb Mgmt For For Elect Director Marissa A. Mayer Mgmt For For Elect Director Thomas J. McInerney Mgmt For For Elect Director Maynard G. Webb, Jr. Mgmt For For Elect Director Harry J. Wilson Mgmt For For Elect Director Michael J. Wolf Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For 4 Report on Sustainability SH Against For 5 Report on Political Contributions SH Against For Marvell Technology Group Ltd. Meeting Date: 26-Jun-13 Record Date: 29-Apr-13 Country: Bermuda Meeting Type: Annual Security ID: G5876H105 Ticker: MRVL CUSIP: G5876H105 ISIN: BMG5876H1051 SEDOL: 2594653 Shares Voted: 57,100 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Director Sehat Sutardja Mgmt For For 1b Elect Director Juergen Gromer Mgmt For For 1c Elect Director John G. Kassakian Mgmt For For 1d Elect Director Arturo Krueger Mgmt For For 1e Elect Director Randhir Thakur Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For SEACOR Holdings Inc. Meeting Date: 26-Jun-13 Record Date: 03-May-13 Country: USA Meeting Type: Annual Security ID: 811904101 Ticker: CKH CUSIP: 811904101 ISIN: US8119041015 SEDOL: 2797838 Shares Voted: 500 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Charles Fabrikant Mgmt For For Elect Director Pierre de Demandolx Mgmt For For Elect Director Oivind Lorentzen Mgmt For For Elect Director Andrew R. Morse Mgmt For For Elect Director R. Christopher Regan Mgmt For For Elect Director Steven J. Wisch Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For Chico's FAS, Inc. Meeting Date: 27-Jun-13 Record Date: 29-Apr-13 Country: USA Meeting Type: Annual Security ID: 168615102 Ticker: CHS CUSIP: 168615102 ISIN: US1686151028 SEDOL: 2196781 Shares Voted: 1,800 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Elect Director Verna K. Gibson Mgmt For For Elect Director David F. Dyer Mgmt For For Elect Director Janice L. Fields Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For The Kroger Co. Meeting Date: 27-Jun-13 Record Date: 30-Apr-13 Country: USA Meeting Type: Annual Security ID: 501044101 Ticker: KR CUSIP: 501044101 ISIN: US5010441013 SEDOL: 2497406 Shares Voted: 1,400 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1a Elect Director Reuben V. Anderson Mgmt For For 1b Elect Director Robert D. Beyer Mgmt For For 1c Elect Director David B. Dillon Mgmt For For 1d Elect Director Susan J. Kropf Mgmt For For 1e Elect Director John T. LaMacchia Mgmt For For 1f Elect Director David B. Lewis Mgmt For For 1g Elect Director W. Rodney McMullen Mgmt For For 1h Elect Director Jorge P. Montoya Mgmt For For 1i Elect Director Clyde R. Moore Mgmt For For 1j Elect Director Susan M. Phillips Mgmt For For 1k Elect Director Steven R. Rogel Mgmt For For 1l Elect Director James A. Runde Mgmt For For 1m Elect Director Ronald L. Sargent Mgmt For For 1n Elect Director Bobby S. Shackouls Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For 4 Report on Supply Chain Human Rights Risks and Management SH Against Against 5 Require Independent Board Chairman SH Against Against 6 Report on Adopting Extended Producer Responsibility Policy SH Against Against 7 Adopt and Implement Sustainable Palm Oil Policy SH Against Against Companhia de Bebidas Das Americas - AMBEV Meeting Date: 29-Apr-13 Record Date: 12-Apr-13 Country: Brazil Meeting Type: Annual/Special Security ID: P0273S127 Ticker: AMBV4 CUSIP: P0273S127 ISIN: BRAMBVACNPR1 SEDOL: 2361976 Shares Voted: 7,900 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Meeting for ADR Holders Mgmt Annual Meeting Mgmt Preferred Shareholders Have Voting Rights on Annual Meeting Item 3 Mgmt 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Mgmt 2 Approve Allocation of Income and Dividends Mgmt 3 Elect Fiscal Council Members and Alternates Mgmt For For 4 Approve Remuneration of Company's Management Mgmt Special Meeting Mgmt 1 Amend Articles to Reflect Changes in Capital Mgmt Nedbank Group Ltd Meeting Date: 03-May-13 Record Date: 26-Apr-13 Country: South Africa Meeting Type: Special Security ID: S5518R104 Ticker: N/A CUSIP: S5518R104 ISIN: ZAE000004875 SEDOL: 6628008 Shares Voted: 11,639 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Approve Various Nedbank Group South African Shares Schemes Mgmt For For 2 Approve Specific Issue of Shares for Cash to Participants of Any of the Nedbank Group South African Share Schemes or of the Nedbank Group South African Share Trusts Mgmt For For 3 Approve Issue of Securities or Grant of Options to Related and Inter-related Parties for Any Purposes Contemplated in the Nedbank Group South African Share Schemes Mgmt For For 4 Approve Issue of Securities or Grant of Options to Related and Inter-related Parties Mgmt For For 5 Approve Issue of Securities or Other Options to Persons Participating in a Nedbank Group South African Share Scheme Which Does Not Satisfy the Requirements of Section 97 of the Companies Act Mgmt For For 6 Approve Financial Assistance to the Nedbank Group South African Share Trusts Mgmt For For 7 Approve Financial Assistance to Persons Participating in Any Nedbank Group South African Share Scheme Which Does Not Satisfy the Requirements of Section 97 of the Companies Act Mgmt For For 8 Approve Repurchase of Securities from a Director or Prescribed Officer Pursuant to a Nedbank Group South African Share Scheme Mgmt For For 9 Adopt New Memorandum of Incorporation Mgmt For For Digi.com Berhad Meeting Date: 09-May-13 Record Date: 30-Apr-13 Country: Malaysia Meeting Type: Annual Security ID: Y2070F100 Ticker: DIGI CUSIP: Y2070F100 ISIN: MYL6947OO005 SEDOL: 6086242 Shares Voted: 182,000 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ordinary Resolutions Mgmt 1 Elect Hakon Bruaset Kjol as Director Mgmt For For 2 Elect Halim bin Mohyiddin as Director Mgmt For For 3 Elect Tore Johnsen as Director Mgmt For For 4 Elect Morten Karlsen Sorby as Director Mgmt For For 5 Approve Remuneration of Directors Mgmt For For 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 7 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions Mgmt For For 8 Approve Halim Bin Mohyiddin to Continue Office as Independent Non-Executive Director Mgmt For For Special Resolution Mgmt 1 Amend Articles of Association Mgmt For For AngloGold Ashanti Ltd Meeting Date: 13-May-13 Record Date: 15-Apr-13 Country: South Africa Meeting Type: Annual Security ID: S04255196 Ticker: ANG CUSIP: S04255196 ISIN: ZAE000043485 SEDOL: 6565655 Shares Voted: 1,000 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Meeting for ADR Holders Mgmt 1 Reappoint Ernst & Young Inc as Auditors of the Company Mgmt For For 2 Elect Michael Kirkwood as Director Mgmt For For 3 Elect Tony O'Neill as Director Mgmt For For 4 Re-elect Srinivasan Venkatakrishnan (Venkat) as Director Mgmt For For 5 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee Mgmt For For 6 Elect Michael Kirkwood as Member of the Audit and Corporate Governance Committee Mgmt For For 7 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee Mgmt For For 8 Re-elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee Mgmt For For 9 Place Authorised but Unissued Shares under Control of Directors Mgmt For For 10 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Mgmt For For 11 Approve Remuneration Policy Mgmt For For 12 Approve Increase in Non-executive Directors Fees Mgmt For For 13 Approve Increase in Non-executive Directors' Fees for Board Committees and Statutory Committee Meetings Mgmt For For 14 Authorise Repurchase of Up to Five Percent of Issued Share Capital Mgmt For For 15 Approve Financial Assistance to Related or Inter-related Company or Corporation Mgmt For For Taiwan Semiconductor Manufacturing Co., Ltd. Meeting Date: 11-Jun-13 Record Date: 15-Apr-13 Country: Taiwan Meeting Type: Annual Security ID: Y84629107 Ticker: 2330 CUSIP: Y84629107 ISIN: TW0002330008 SEDOL: 6889106 Shares Voted: 2,700 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Meeting for ADR Holders Mgmt 1 Approve Business Operations Report and Financial Statements Mgmt For For 2 Approve Plan on Profit Distribution Mgmt For For 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees Mgmt For For 4 Transact Other Business (Non-Voting) Mgmt Turkcell Iletisim Hizmetleri AS Meeting Date: 24-Jun-13 Record Date: Country: Turkey Meeting Type: Annual Security ID: M8903B102 Ticker: TCELL CUSIP: M8903B102 ISIN: TRATCELL91M1 SEDOL: B03MYN3 Shares Voted: 19,175 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Annual Meeting Mgmt 1 Open Meeting and Elect Presiding Council of Meeting Mgmt For For 2 Authorize Presiding Council to Sign Minutes of Meeting Mgmt For For 3 Accept Board Report for 2010 Mgmt For For 4 Accept Internal Audit Report for 2010 Mgmt For For 5 Accept External Audit Report for 2010 Mgmt For For 6 Accept Financial Statements for 2010 Mgmt For For 7 Approve Allocation of Income for 2010 Mgmt For For 8 Approve Discharge of a Director for 2010 Mgmt For For 9 Approve Discharge of Auditors for 2010 Mgmt For For 10 Accept Board Report for 2011 Mgmt For For 11 Accept Internal Audit Report for 2011 Mgmt For For 12 Accept External Audit Report for 2011 Mgmt For For 13 Accept Financial Statements for 2011 Mgmt For For 14 Approve Allocation of Income for 2011 Mgmt For For 15 Approve Discharge of Board for 2011 Mgmt For For 16 Approve Discharge of Auditors for 2011 Mgmt For For 17 Accept Board Report for 2012 Mgmt For For 18 Accept Internal Audit Report for 2012 Mgmt For For 19 Ratify External Auditors for 2012 Mgmt For For 20 Accept External Audit Report for 2012 Mgmt For For 21 Accept Financial Statements for 2012 Mgmt For For 22 Approve Allocation of Income for 2012 Mgmt For For 23 Approve Discharge of Board for 2012 Mgmt For For 24 Approve Discharge of Auditors for 2012 Mgmt For For 25 Amend Company Articles Mgmt For For 26 Ratify Director Appointments Mgmt For For 27 Elect Directors Mgmt For Against 28 Approve Director Remuneration Mgmt For For 29 Ratify External Auditors for 2013 Mgmt For For 30 Approve Working Principles of the General Assembly Mgmt For For 31 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Mgmt For For 32 Approve Profit Distribution Policy Mgmt For Against 33 Receive Information on Remuneration Policy Mgmt 34 Receive Information on Charitable Donations Made in Past Years and Approve Upper Limit of Donations for 2013; Approve Donations Made in 2013 until the General Assembly Mgmt For For 35 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Mgmt 36 Receive Information on Related Party Transactions Mgmt 37 Close Meeting Mgmt Uni-President Enterprises Corp. Meeting Date: 25-Jun-13 Record Date: 26-Apr-13 Country: Taiwan Meeting Type: Annual Security ID: Y91475106 Ticker: 1216 CUSIP: Y91475106 ISIN: TW0001216000 SEDOL: 6700393 Shares Voted: 108,000 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Approve Business Operations Report and Financial Statements Mgmt For For 2 Approve Plan on Profit Distribution Mgmt For For 3 Approve the Issuance of New Shares by Capitalization of Undistributed Earnings Mgmt For For 4 Approve Proposal of Capital Increase by Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Mgmt For For 5 Approve Amendments to Articles of Association Mgmt For For 6 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Mgmt For For 7 Approve Amendments to Rules and Procedures Regarding Shareholder General Meeting Mgmt For For 8 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Mgmt For For 9 Approve Amendments to the Procedures for Lending Funds to Other Parties Mgmt For For 10 Approve Amendments to the Procedures for Endorsement and Guarantees Mgmt For For ELECT DIRECTORS AND INDEPENDENT DIRECTORS VIA CUMULATIVE VOTING Mgmt Elect Chin-Yen Kao, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director Mgmt For For Elect Hsiu-Ling Kao, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director Mgmt For For Elect Chih-Hsien Lo, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director Mgmt For For Elect Po-Ming Hou, with Shareholder No. 23100014, as Director Mgmt For For Elect Po-Yu Hou, with Shareholder No. 23100013, as Director Mgmt For For Elect Chung-Ho Wu, a Representative of Young Yun Inv. Co., Ltd. with Shareholder No. 69102650, as Director Mgmt For For Elect Ping-Chih Wu, a Representative of Taipo Investment Corp. with Shareholder No. 69100060, as Director Mgmt For For Elect Chang-Sheng Lin, with Shareholder No. 15900071, as Director Mgmt For For Elect Hsiu-Jen Liu, with Shareholder No. 52700020, as Director Mgmt For For Elect Kao-Huei Cheng, a Representative of Joyful Inv. Co., Ltd. with Shareholder No. 69100010, as Director Mgmt For For Elect Independent Director Yun Lin Mgmt For For Elect Independent Director Hsing-Yi Chow Mgmt For For Elect Independent Director Chao-Tang Yue Mgmt For For 12 Approve Release of Restrictions of Competitive Activities of Directors Mgmt For For 13 Transact Other Business (Non-Voting) Mgmt Lukoil OAO Meeting Date: 27-Jun-13 Record Date: 13-May-13 Country: Russia Meeting Type: Annual Security ID: X5060T106 Ticker: N/A CUSIP: X5060T106 ISIN: RU0009024277 SEDOL: B59SNS8 Shares Voted: 1,195 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Meeting for ADR Holders Mgmt 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 90 per Share Mgmt For For Elect 11 Directors by Cumulative Voting Mgmt Elect Vagit Alekperov as Director Mgmt None Against Elect Viktor Blazheyev as Director Mgmt None For Elect Leonid Fedun as Director Mgmt None Against Elect Valery Grayfer as Director Mgmt None Against Elect Igor Ivanov as Director Mgmt None For Elect Ravil Maganov as Director Mgmt None Against Elect Richard Matzke as Director Mgmt None For Elect Sergey Mikhaylov as Director Mgmt None Against Elect Mark Mobius as Director Mgmt None For Elect Guglielmo Antonio Claudio Moscato as Director Mgmt None For Elect Nikolai Nikolaev as Director Mgmt None Against Elect Ivan Picte as Director Elect Mgmt None For Three Members of Audit Commission Mgmt Elect Mikhail Maksimov as Member of Audit Commission Mgmt For For Elect Vladimir Nikitenko as Member of Audit Commission Mgmt For For Elect Aleksandr Surkov as Member of Audit Commission Mgmt For For Approve Remuneration of Directors for Their Service until 2013 AGM Mgmt For For Approve Terms of Remuneration of Directors for Their Service Starting from 2013 AGM Mgmt For For Approve Remuneration of Members of Audit Commission for Their Service until 2013 AGM Mgmt For For Approve Terms of Remuneration of Members of Audit Commission for Their Service Starting from 2013 AGM Mgmt For For 6 Ratify ZAO KPMG as Auditor Mgmt For For 7 Amend Charter Mgmt For For 8 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Mgmt For For PGE Polska Grupa Energetyczna SA Meeting Date: 27-Jun-13 Record Date: 11-Jun-13 Country: Poland Meeting Type: Annual Security ID: X6447Z104 Ticker: N/A CUSIP: X6447Z104 ISIN: PLPGER000010 SEDOL: B544PW9 Shares Voted: 30,842 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Management Proposals Mgmt 1 Open Meeting Mgmt 2 Elect Meeting Chairman Mgmt For For 3 Acknowledge Proper Convening of Meeting Mgmt 4 Approve Agenda of Meeting Mgmt For For 5 Resolve Not to Elect Members of Vote Counting Commission Mgmt For For 6 Receive Report on Results of Recruitment for Positions of Management Board Members Mgmt 7 Approve Financial Statements Mgmt For For 8 Approve Management Board Report on Company's Operations in Fiscal 2012 Mgmt For For 9 Approve Consolidated Financial Statements Mgmt For For 10 Approve Management Board Report on Group's Operations in Fiscal 2012 Mgmt For For 11 Approve Allocation of Income and Dividends of PLN 0.86 per Share Mgmt For For Approve Discharge of Marcin Zielinski (Supervisory Board Chairman) Mgmt For For Approve Discharge of Malgorzata Dec (Deputy Chairman of Supervisory Board) Mgmt For For Approve Discharge of Jacek Barylski (Supervisory Board Member) Mgmt For For Approve Discharge of Czeslaw Grzesiak (Supervisory Board Member) Mgmt For For Approve Discharge of Grzegorz Krystek (Supervisory Board Member) Mgmt For For Approve Discharge of Katarzyna Prus (Supervisory Board Member) Mgmt For For Approve Discharge of Maciej Baltowski (Supervisory Board Chairman) Mgmt For For Approve Discharge of Zbigniew Szmuniewski (Supervisory Board Member) Mgmt For For Approve Discharge of Krzysztof Zuk (Supervisory Board Member) Mgmt For For Approve Discharge of Krzysztof Kilian (CEO) Mgmt For For Approve Discharge of Boguslawa Matuszewska (Deputy CEO) Mgmt For For Approve Discharge of Wojciech Ostrowski (Deputy CEO) Mgmt For For Approve Discharge of Pawel Smolen (Deputy CEO) Mgmt For For Approve Discharge of Piotr Szymanek (Deputy CEO) Mgmt For For Approve Discharge of Pawel Skowronski (Management Board Member) Mgmt For For 13 Fix Number of Supervisory Board Members Mgmt For For Elect Supervisory Board Member(s) Mgmt For For Recall Supervisory Board Member(s) Mgmt For For Shareholder Proposals Mgmt 15 Amend Statute SH None Against Management Proposals Mgmt Approve Merger with PGE Energia Jadrowa SA; Approve Merger Plan; Amend Statute Accordingly Mgmt For For Authorize Supervisory Board to Approve Consolidated Text of Statute Mgmt For For 17 Close Meeting Mgmt NHN Corp. Meeting Date: 28-Jun-13 Record Date: 15-May-13 Country: South Korea Meeting Type: Special Security ID: Y6347M103 Ticker: 035420 CUSIP: Y6347M103 ISIN: KR7035420009 SEDOL: 6560393 Shares Voted: 297 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction 1 Approve Spin-Off Agreement Mgmt For For 2 Amend Articles of Incorporation Mgmt For For Tatneft OAO Meeting Date: 28-Jun-13 Record Date: 13-May-13 Country: Russia Meeting Type: Annual Security ID: X89366102 Ticker: TATN CUSIP: X89366102 ISIN: RU0009033591 SEDOL: B59BXN2 Shares Voted: 1,223 Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Meeting for ADR Holders Mgmt 1 Approve Annual Report Mgmt For For 2 Approve Financial Statements Mgmt For For 3 Approve Allocation of Income Mgmt For For 4 Approve Dividends of RUB 8.60 per Common Share and Preferred Share Mgmt For For Elect 14 Directors via Cumulative Voting Mgmt Elect Shafagat Takhautdinov as Director Mgmt None Against Elect Radik Gaizatullin as Director Mgmt None Against Elect Sushovan Ghosh as Director Mgmt None For Elect Nail Ibragimov as Director Mgmt None Against Elect Rais Khisamov as Director Mgmt None Against Elect Vladimir Lavushchenko as Director Mgmt None Against Elect Nail Maganov as Director Mgmt None Against Elect Renat Muslimov as Director Mgmt None Against Elect Renat Sabirov as Director Mgmt None Against Elect Valery Sorokin as Director Mgmt None Against Elect Mirgaziyan Taziev as Director Mgmt None Against Elect Azat Khamayev as Director Mgmt None Against Elect Mariya Voskresenskaya as Director Mgmt None For Elect Rene Steiner as Director Mgmt None For Elect Eight Members of Audit Commission Mgmt Elect Ksenia Borzunova as Member of Audit Commission Mgmt For For Elect Ferdinand Galiullin as Member of Audit Commission Mgmt For For Elect Ranilya Gizatova as Member of Audit Commission Mgmt For For Elect Venera Kuzmina as Member of Audit Commission Mgmt For For Elect Nikolai Lapin as Member of Audit Commission Mgmt For For Elect Liliya Rakhimzyanova as Member of Audit Commission Mgmt For For Elect Alfiya Sinegaeva as Member of Audit Commission Mgmt For For Elect Tatiana Tsyganova as Member of Audit Commission Mgmt For For 7 Ratify ZAO Energy Consulting/Audit as Auditor Mgmt For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Aspiriant Global Equity Trust By (Signature andTitle)* /s/ Robert J. Francais Robert J. Francais, Trustee and President Date August 30, 2013
